Title: From John Adams to William Willis, 10 April 1819
From: Adams, John
To: Willis, William



dear Sir.
Quincy April 10th 1819

Your Sympathy in my Sorrows, and Condolence in my grief—are soothing to my afflicted Bosom—Sixty years of pure friendship; fifty-four of which, were passed in the Sacred State of Wedlock; are ties that can never be dissolved, and obligations that never can be forgotten, but this is a Subject that I cannot dwell upon—
How my Letter of the 21st of Feby.—may appear in print publick I know not—but as I am not conscious of have written anything amiss—tho it was not written to be printed—I have no concern about it—the Subject is very near my heart—Intemperance is totally distructive of every-other Virtue—Prudence cannot exist with it—Fortitude in its Company can be nothing but Frenzy—and Patience can be nothing but insensibility, and Stupidity—the License of the Press is not more now, than it always has been since my remembrance—I have Smarted under its lashes, and lacerations too much to speak of it with temper—and therefore I shall leave it to the Sober Consideration of this Nation—whose Elections are its greatest Glory—the purity of which is in no little danger from this scourse.—
I am Sir, your obliged Friend and humble Servant
John Adams